       Case 1:19-cr-00630-PAC Document 34 Filed 01/13/21 Page 1 of 2



                          LAW OFFICE OF ANTHONY CECUTTI
                                217 Broadway, Suite 707
                               New York, New York 10007
                                 Phone: (212) 619-3730
                                  Cell: (917) 741-1837
                                  Fax: (212) 962-5037
                               anthonycecutti@gmail.com

                                                                       1/13/2021
                                          January 12, 2021
                                                                       The January 14 conference is
                                                                       adjourned to March 3, 2021 at
BY ECF
The Honorable Paul A. Crotty                                           11:30 AM. Time will be
United States District Court Judge                                     excluded through March 3, 2021.
Southern District of New York                                          SO ORDERED.
500 Pearl Street
New York, New York 10007

                  Re: United States v. Conor Gannon; 19 Cr. 630 (PAC)

Dear Judge Crotty:

       As the Court is aware, I represent Conor Gannon in the above matter. A status
conference is scheduled for January 14, 2021 at 12:00 p.m.

        I write, without objection from the Government, to respectfully request that the
proceeding be adjourned until the end of February, 2021. Since our last conference, I
have been in continued discussions with the Government concerning a resolution,
specifically a deferred prosecution, with the central condition being that Mr. Gannon
participate in extensive mental health treatment, as he suffers from serious mental illness.

        I remain in the process of preparing my request for a deferred prosecution. As
part of my preparation, Mr. Gannon, who is detained at the Anna M. Kross Correctional
Facility (AMKC) at Rikers Island, must undergo a psychiatric evaluation. Dr. Jeremy
Colley was retained to evaluate Mr. Gannon and prepare a comprehensive report. After
several meetings, which were difficult to schedule because of the COVID-19 pandemic,
Dr. Colley recently completed his evaluation of Mr. Gannon. 1 He is now in the process
of preparing his report. Such report will be included in our application for a deferred
prosecution. Based on this timeline, we plan to submit our application to the Government
during the week of February 15th.

        Accordingly, we respectfully request an adjournment of the status conference
until the end of February, 2021.


1
  To accommodate face-to-face interviews with Dr. Colley, we arranged for Mr. Gannon to be transported
from AMKC to Bellevue Hospital.
Case 1:19-cr-00630-PAC Document 34 Filed 01/13/21 Page 2 of 2




 Thank you for your consideration.


                                     Respectfully submitted,

                                            /s/

                                     Anthony Cecutti




                                     2
